Citation Nr: 0822116	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The Board's July 2007 decision as written precluded 
effective judicial review.

2.  Prior to July 17, 2003, post traumatic stress disorder 
(PTSD) was manifested by occupational and social impairment 
in several areas due to such symptoms as depression, anxiety, 
self-isolation, sleep disturbance, dreams, nightmares, anger, 
flashbacks, and intermittent hallucinations and suicidal 
ideations.  The evidence also demonstrated the veteran was 
fully oriented, with rational and organized thought 
processes, clear speech, normal personal hygiene, and no 
delusions.  


CONCLUSIONS OF LAW

1.  The July 2007 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2007).

2.  The criteria for an initial 70 percent evaluation, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

A July 2006 Board decision denied entitlement to an initial 
evaluation in excess of 50 percent for PTSD from June 13, 
1997 to July 17, 2003.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  The July 2006 Board decision was remanded by the 
Court in May 2007.  A letter was sent to the veteran and his 
representative on May 24, 2007 in which he was given 90 days 
from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  A June 2007 letter from the veteran's 
representative indicated that no further argument or evidence 
would be submitted and requested that the Board proceed to 
render a decision.  

Accordingly, a July 2007 Board decision granted entitlement 
to an initial evaluation of 70 percent, but no more, for PTSD 
from June 13, 1997 to July 17, 2003.  The veteran appealed 
the denial to the Court.  The July 2007 Board decision was 
remanded by the Court in April 2008.  A letter was sent to 
the veteran and his representative on April 28, 2008 in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A May 2008 letter from 
the veteran's representative indicated that no further 
argument or evidence would be submitted and requested that 
the Board proceed to render a decision.

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).  Here, the Court remanded the 
Board's July 2007 decision, finding that the decision as 
written precluded effective judicial review.  Therefore, the 
July 20, 2007 Board decision failed to provide the veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the July 2007 Board decision must 
be vacated and a new decision will be entered as if the Board 
decision had never been issued.

Initial Evaluation for PTSD

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 70 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Although VA's duty 
to notify was not satisfied prior to initial adjudication of 
the veteran's claim for service connection, there is no 
prejudice to the veteran because an August 2004 letter 
satisfied the duty to notify provisions and was followed by a 
March 2005 supplemental statement of the case (SOC).  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although the veteran's Social Security 
Administration (SSA) records are not of file, there is no 
prejudice to the veteran because he testified at the June 
2000 Board hearing that he receives those benefits for a non-
service-connected spine disorder and not PTSD.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (holding that VA's 
duty to assist extends to obtaining relevant SSA records).  
There is no indication in the record that other additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
13, 1997.  In April 2004, the veteran filed a notice of 
disagreement regarding the evaluation.  The RO issued a 
statement of the case in August 2004 and in November 2004, 
the veteran filed a substantive appeal.  In a March 2005 
supplemental SOC, a 100 percent evaluation was assigned, 
effective July 17, 2003.  

An August 1997 VA PTSD examination was conducted.  The 
veteran reported that he lived alone, was separated from his 
wife, had 3 children and 3 grandchildren, and self-isolated.  
He reported poor sleep, depression, crying easily, and vague 
thoughts of suicide, but no plans or attempts.  The veteran 
reported that he had been laid off in 1995.  The examiner 
found the veteran had a mildly tense affect and was 
cooperative, oriented to time, person, and place, goal-
oriented, with organized thoughts, average intellect, fairly 
good memory, reasonably good judgment, mildly depressed mood, 
and no insight, psychosis, delusions, or hallucinations.  The 
diagnosis was mild dysthymia.  A Global Assessment of 
Functioning (GAF) score of 70 was assigned, which 
contemplates some mild symptoms, for example depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (2004) (DSM-IV).  At 
an October 1997 VA general examination, the veteran reported 
depression, hallucinations, dreams, marked insomnia, 
recurrent thoughts, and an inability to cope with everyday 
life.  

In November and December 1997 VA medical records, the veteran 
was pleasant, cooperative, and had an improved mood and 
affect.  He was trying to isolate less.  The veteran reported 
trouble sleeping.  He had 8 siblings, 4 children by 3 
different mothers, was divorced, and lived alone.  In a 
December 1997 VA record, that the veteran reported poor 
sleep, poor appetite, nightmares, loneliness, anger, 
nervousness, and homicidal ideations, but denied suicidal 
ideations.  The veteran reported he had not worked since 
1995.  The examiner found the veteran alert and oriented to 
time, person, place, and object, with a restricted affect and 
poor eye contact.  The veteran spoke in a low tone, was not 
always coherent, smiled occasionally, acted appropriately, 
and had an impaired memory and poor judgment.  The diagnosis 
was PTSD, moderate symptoms.  A GAF score of 51-60 was 
assigned, which contemplates moderate symptoms, such as a 
flat affect, circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social and occupational 
functioning, such as having few friends and conflicts with 
peers and coworkers.  See DSM-IV, 46-47.

In a January 1998 VA medical record, the veteran reported he 
was getting around people more.  The veteran denied suicidal 
and homicidal ideations.  A March 1998 VA psychiatric note 
indicated the veteran had assaulted a person in a grocery 
store.

A July 1998 VA PTSD examination was conducted.  The veteran 
was married but had been separated for three years, had 4 
children with 3 different women, and was currently living 
with his mother.  He reported he hadn't worked in a few 
years.  The veteran reported anger, sleep troubles, 
occasional nightmares, depression, and thoughts of suicide 
but no attempts.  The examiner found the veteran neatly 
dressed, cooperative, goal-oriented, oriented to time, 
person, and place, with organized thoughts, the ability to 
express himself, normal speech, mildly tense affect and mood, 
mild depression, average intellect, fair memory, good 
judgment, slight insight, and no psychosis, delusions, or 
hallucinations.  The impression was chronic mild dysthymia.  
A GAF score of 70 was assigned, which contemplates mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
for example occasional truancy, or theft within the 
household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV, 46- 
47.

In a November 1998 VA medical record, the veteran reported 
memory loss and anger and denied suicidal and homicidal 
ideations.  The veteran reported talking to friends for 
support and staying with his mom but wasn't comfortable 
there.

A December 1998 private evaluation was conducted by a 
vocational counselor.  The veteran reported he was separated 
from his wife, was the father of 5 children, and had last 
worked from 1994 to 1996 but was laid off.  From 1979 through 
1996, he had worked in 4 different jobs, as a meat cutter, 
forklift operator, cook, inspector, packer, welder, and 
painter.  The veteran reported difficulty sleeping due to 
anxiety and re-occurring nightmares, and intense anxiety, 
anger, and flashbacks.  He stated he had no leisure 
activities, an inability to get along in a work setting, and 
difficulty in establishing and maintaining employment 
relationships.  The examiner noted depression, sleep 
disturbance, suicidal and homicidal ideations, and social 
withdrawal.  The examiner noted that the veteran's back 
disorder precluded physical labor which was the bulk of his 
work experience.  The examiner opined that the veteran was 
permanently and totally disabled due to PTSD and back pain.  
The examiner opined that the veteran's PTSD symptoms would 
preclude him from work with the public and that the back 
disorder precluded physical labor.

A December 1998 private psychological evaluation was 
conducted.  The veteran reported he was currently unemployed 
and had had at least 10 to 15 jobs since service discharge.  
He had difficulty with his bosses and fellow employees.   He 
reported problems in employment and interpersonal 
relationships, particularly with significant others.  The 
veteran also reported anxiety, anger, frequent irritability, 
difficulty dealing with emotions, depression, frequent 
flashbacks, frequent suicidal ideation but no intent, memory 
problems, intrusive thoughts, frequent or daily anxiety and 
panic attacks, fear of public, self-isolation, chronic sleep 
disturbance, night sweats, nightmares, and that he frequently 
became disoriented or lost.  The veteran mostly stayed at 
home to avoid dealing with others.  The examiner found high 
anxiety, excessive worry, fear of bodily harm, sadness, 
unhappiness, severe depression, secluding, isolating from 
others, chronic anger, high irritability, and constricted 
psychological functioning.  The examiner diagnosed chronic 
severe PTSD.  A GAF score of 40 was assigned, which 
contemplates some impairment in reality testing or 
communication, for example, speech is illogical, obscure, or 
irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV, 46-47.

In January 1999 VA medical records, the veteran reported 
depression, flashbacks, an inability to get along with 
anyone, and self-isolation, but denied suicidal ideations.

In a February 1999 lay statement, the veteran's off and on 
girlfriend of 4 years stated that the veteran was angry, had 
an isolated personality, no emotions, and was mean.  She 
stated that the veteran had mood swings, an awful memory, 
jumped when something scared him, and had no friends.  In a 
February 1999 statement, the veteran stated that he was 
depressed, avoided feelings, avoided crowds, and self-
isolated, and had sleep disturbance, anxiety, nightmares, 
visual hallucinations, and anger.  He was frustrated by his 
memory loss.  The veteran stated that his friends told him he 
wasn't normal and he had had many relationships that didn't 
work out.  The veteran stated that he hardly ever visited his 
family.

At the February 1999 RO hearing, the veteran reported he 
self-isolated and had no friends.  He also reported 
nightmares and sleep difficulty.

In a June 1999 VA medical record the veteran indicated he 
didn't like to be around people but wished to make friends.  
He reported depression, but denied suicidal and homicidal 
ideations.  The GAF score was 60, which contemplates moderate 
symptoms, such as a flat affect, circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social 
and occupational functioning, such as having few friends and 
conflicts with peers and coworkers.  See DSM-IV, 46-47.  In 
an August 1999 VA record the veteran was distressed about a 
breakup with his girlfriend and had a flat affect but no 
depression or suicidal or homicidal ideations.  A GAF score 
of 60 was assigned which reflects moderate symptoms or 
moderate difficulty in social and occupational functioning.  
See DSM-IV, 46-47.  In a January 2000 VA record, the veteran 
reported stress around the holidays and that he didn't like 
to be around people.  The veteran was ambivalent about a new 
relationship.  The examiner noted stable affect and mood and 
no suicidal or homicidal ideations.  A GAF score of 60 was 
assigned, which contemplates moderate symptoms or moderate 
difficulty in social and occupational functioning.  See DSM-
IV, 46-47.  In March 2000, the veteran reported he was seeing 
a lady occasionally.  A VA examiner noted a flat affect and 
mood but no suicidal or homicidal ideations.  A GAF score of 
60 was assigned, which contemplates moderate symptoms or 
moderate difficulty in social and occupational functioning.  
See DSM-IV, 46-47.  

At the June 2000 Board hearing, the veteran reported 
depression, nightmares, and flashbacks.  He also reported 
that he had no friends, was not close with his family, had 
been separated for 4 to 5 years, hardly saw his children, 
lived in the country, engaged in no activities, and had no 
hobbies.

In an August 2000 VA medical record, the veteran reported 
doing better, but he felt lonely.  The examiner found 
depression, stable affect, stable mood, and no suicidal or 
homicidal ideations.  A GAF score of 60 was assigned, which 
contemplates moderate symptoms, such as a flat affect, 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social and occupational functioning, 
such as having few friends and conflicts with peers and 
coworkers.  See DSM-IV, 46-47.  In a February 2001 VA record, 
the veteran reported flashbacks, depression, auditory and 
visual hallucinations, and paranoia, but denied suicidal or 
homicidal ideations.  A GAF score of 51 was assigned which 
contemplates moderate symptoms or moderate difficulty in 
social and occupational functioning.  See DSM-IV, 46-47.  In 
an April 2001 VA record, the veteran reported avoiding 
people, self-isolating, and being lonely, but denied suicidal 
or homicidal ideations.  The veteran reported that sometimes 
he had a girlfriend.  The examiner noted a blunted affect.  A 
GAF score of 58 was assigned, which contemplates moderate 
symptoms, such as a flat affect, circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social 
and occupational functioning, such as having few friends and 
conflicts with peers and coworkers.  See DSM-IV, 46-47.  

In an October 2002 VA medical record, the veteran reported 
paranoia, flashbacks, and nightmares, but denied 
hallucinations, delusions, and suicidal or homicidal 
ideations.  The veteran reported he only associated with his 
sister and mother.  The examiner found the veteran quiet and 
guarded with paranoid ideations.  The examiner diagnosed 
severe PTSD and psychotic disorder and assigned a GAF score 
of 51, which contemplates moderate symptoms, such as a flat 
affect, circumstantial speech, and occasional panic attacks, 
or moderate difficulty in social and occupational 
functioning, such as having few friends and conflicts with 
peers and coworkers.  See DSM-IV, 46-47.  In an April 2003 VA 
record, the veteran reported sleep disturbance, nightmares, 
flashbacks, and avoidance of people, but denied suicidal or 
homicidal ideations.  The examiner found a full affect, 
rational thoughts, and that the veteran was coherent and 
logical.  The examiner diagnosed chronic severe PTSD and 
assigned a GAF score of 62, which reflects some mild 
symptoms, for example depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV, 46-
47.

An April 2003 VA psychiatric assessment was conducted.  The 
veteran reported he lived alone and had an isolating 
lifestyle.  The veteran reported flashbacks triggered by loud 
noises or war news, avoidance of people, difficulty sleeping, 
difficulty concentrating, irritability, anger, beating people 
up with minimal provocation, an exaggerated startle response, 
auditory and visual hallucinations, frequent panic attacks in 
public, an inability to form loving relationships or to 
express affection, and thoughts of suicide, but no desire to 
die.  The veteran reported that he did not celebrate the 4th 
of July due to the noise and would like to have friends, but 
people thought he was crazy.  The examiner found the veteran 
casually dressed, able to maintain minimal personal hygiene, 
alert and oriented to time, person, and place, withdrawn but 
cooperative, with appropriate behavior, good memory, logical 
thinking, soft, clear, and well-enunciated speech, adequate 
vocabulary and expressive skills, fairly good impulse 
control, no blocking, flight of ideas, tangentiality or 
perseveration, and no suicidal or homicidal ideations.  The 
diagnosis was chronic severe PTSD.  The GAF score was 40, 
which contemplates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  See 
DSM-IV, 46-47.

The veteran's initial 50 percent evaluation from June 13, 
1997 to June 17, 2003 contemplates occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The level of occupational and social impairment is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  First, 
the veteran's GAF scores must be assessed.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Here, the veteran's 1997 GAF scores were 70, which reflects 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and 51-60, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A July 1998 GAF score 
was 70, which demonstrates some mild symptoms or some 
difficulty in social and occupational functioning, and a 
December 1998 GAF score was 40, which signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  In 1999, the 
veteran's GAF scores were 60, which reflects moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  In 2000 and 2001, the veteran's GAF 
scores were either 58 or 60 which demonstrate moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  In 2002, the GAF score was 51, which indicates 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  One April 2003 GAF score was 62, 
which demonstrates moderate symptoms or moderate difficulty 
in social or occupational functioning and another April 2003 
GAF score was 40, which signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Thus, only the December 1998 and April 
2003 GAF scores indicate anything other than mild or moderate 
PTSD symptomatology with moderate difficulty in social or 
occupational functioning.  Moderate symptomatology or 
moderate impairment in social or occupational functioning 
does not necessarily meet the criteria for a 70 or 100 
percent evaluation, which require occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, or 
total occupational and social impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The December 1998 and April 2003 GAF scores of 40, however, 
suggest that a 70 percent evaluation may be warranted because 
such scores contemplate some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, which suggest that the veteran may have occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, as required by a 70 percent evaluation.  Accordingly, 
the majority of the veteran's GAF scores support a 50 percent 
initial evaluation, but the December 1998 and April 2003 GAF 
scores suggest that a 70 percent evaluation may be warranted.  

Second, the remaining subjective and objective evidence of 
record must be considered and the decision must be based on 
the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The veteran consistently reported depression, anxiety, 
severe self-isolation, sleep disturbance, dreams, nightmares, 
anger, and flashbacks.  The veteran reported that he was 
divorced, lived alone and then with his mother, hardly ever 
saw his family, only associated with his sister and mother, 
hardly saw his children, had no leisure activities, but had 
an off and on girlfriend, and talked to his friends for 
support.  The veteran essentially denied suicidal ideations, 
although there were vague thoughts of suicide in August 1997, 
there were thoughts of suicide with no attempts in July 1998, 
suicidal ideations in December 1998, and suicidal thoughts 
but no desire to die in April 2003.  The veteran also 
consistently denied homicidal ideations, except in December 
1997 and December 1998.  In March 1998, the veteran reported 
that he beat someone up unprovoked, but in April 2003, the 
veteran stated he self-isolated to avoid such behavior.  The 
objective medical evidence of record also showed the veteran 
was cooperative, with a depressed mood, no delusions, no 
psychosis, and normal speech.  Thus, the evidence shows 
occasional social and occupational impairment with 
deficiencies in most areas including work, family relations, 
judgment, and mood, due to such symptoms as difficulty 
getting along with others, severe isolation, not being close 
with his family or children, beating people up, and severe 
depression.  Accordingly, the evidence of record supports the 
assignment of a 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (holding that a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

A 100 percent evaluation, however, is not for application.  
Here, the evidence reflects that the veteran was not totally 
occupationally and socially impaired.  Although examiners 
found severe PTSD, they did not diagnose total impairment due 
to PTSD.  A December 1998 vocational counselor noted the 
veteran was totally disabled due to PTSD and a back disorder.  
Moreover, the veteran was fully oriented at all times, except 
for in December 1997 when he was not always coherent and in 
December 1998 when he stated he frequently was disoriented.  
The evidence demonstrated rational and organized thought 
processes and clear speech with the ability to express 
himself.  The veteran consistently denied delusions and 
demonstrated appropriate personal hygiene and fair memory or 
some memory impairment.  The veteran did not present a 
persistent danger to himself, due to intermittent suicidal 
ideations.  The veteran was not a persistent danger to others 
because although in March 1998, the veteran beat someone up, 
he generally self-isolated to avoid such consequences and 
denied homicidal ideations, except in December 1997 and 
December 1998.  Last, the evidence indicates that the veteran 
was not totally socially impaired because he had an off and 
on girlfriend and had some relationship with his mother and 
sister.  Although this symptomatology indicates severe social 
and occupational impairment, it does not demonstrate total 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (holding 
that a 100 percent rating is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name).  Accordingly, a 70 percent 
evaluation is for application.  After review of the evidence, 
the evidence of record does not warrant a rating in excess of 
70 percent for PTSD at any time during the period pertinent 
to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007).

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 70 percent is provided for certain 
manifestations of PTSD but the evidence reflects that those 
manifestations are not present.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent periods of hospitalization due to 
PTSD, although one such period is of record.  Additionally, 
marked interference of employment has not been shown due to 
PTSD.  The veteran asserted that he had difficulty or an 
inability working with employees and supervisors, but the 
evidence of record does not demonstrate that such difficulty 
or inability is not contemplated within the currently 
assigned 70 percent evaluation, thus rendering the 
application of the regular schedular standards impractical.  
In the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  


ORDER

The July 20, 2007 Board decision is vacated.

A rating of 70 percent, but no more, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


